          Case 1:21-mj-07006-JCB Document 7 Filed 01/19/21 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
               v.                              ) CRIMINAL NO. 21-MJ-7006-JCB
                                               )
KAVEH LOTFOLAH AFRASIABI                       )
    also known as “Lotfolah Kaveh              )
    Afrasiabi”                                 )
           Defendant                           )


                    AFFIDAVIT OF OUTSTANDING ARREST WARRANT
                          PURSUANT TO FED.R.CRIM.P. 5(c)(3)

       I, John E. Wong, Special Agent with the Federal Bureau of Investigation (“FBI”), do

hereby make oath before the Honorable Judge Jennifer C. Boal, United States Magistrate Judge

for the District of Massachusetts, that upon knowledge coming to me in connection with my

official duties and as part of the official records of my office, I am advised that there is presently

outstanding a warrant of arrest for one KAVEH LOTFOLAH AFRASIABI, also known as

“Lotfolah Kaveh Afrasiabi,” on a criminal complaint issued by the United States District Court

for the Eastern District of New York on January 15, 2021, charging the defendant with Conspiracy

to Act as an Unregistered Foreign Agent, in violation of Title 18, United States Code, Section 371;

and Acting as a Foreign Agent without Registration, in violation of Title 22, United States Code,

Section 612 and 618(a)(1). I do hereby make oath that this warrant of arrest is outstanding in said

District on the basis of the information set out above. A copy of said warrant is attached.

                                                              /s/ John E. Wong
                                                              John E. Wong
                                                              Special Agent, FBI



                                               19 day of January, 2021.
       Subscribed and sworn to before me this ____

                                                              ______________________________
                                                              Hon. Jennifer C. Boal
                                                              United States Magistrate Judge
